DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 11/13/2019. Claims 1-20 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 11/13/2019, 07/22/2020, 09/10/2020 and 01/08/2021 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edsinger (US 20140379129 A1) in view of Liu (US 8286527 B2).
Regarding claim 1, Edsinger discloses a robot (see Fig. 1, 100) comprising: a multi-articular arm (106); and a base (102) comprising: a body (see Fig. 2A, 206, 208, 210) comprising: a supporting surface (see Fig. 1, 110) supporting a base end portion of the multi-articular arm (at 104d); and a space (see Fig. 2A, spaces in 208) provided in the body and having a base opening (see Fig. 2A, openings of spaces in 208) on the supporting surface (see Fig. 2A); and a connector unit (see Fig. 6A, 604) disposed in the space (see Fig. 2A). Edsinger fails to disclose the connector unit comprising a cable connector that is connectable to an internal cable disposed in the body and that has a connection opening to be connectable to an external cable. However, Liu teaches the connector unit (see Fig. 1, 15) comprising a cable connector (plug for 17) that is connectable to an internal cable disposed in the body (see column 4 lines 15-16, wherein the third conduit 86 receive cables connected with the plug 17 inside the first arm 10) and that has a connection opening (portion of 15 which receives 17) to be connectable to an external cable (17). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Edsinger with a connecter unit comprising a cable connecter that is connectable to an internal cable disposed in the body and has a connection opening to be connectable to an external cable, as taught by Liu, to allow the cables to be isolated from the ambient environment, and accordingly combustible gas, dust and other volatile matter cannot enter the manipulator 100 via the cables (see column 4 lines 16-19). As a result of the combination, the following limitations would necessarily result: the connection opening (Liu, portion of 15 which receives 17) facing toward the base opening (Edsinger, openings in 208).
Regarding claim 5, Edsinger discloses an attachable and detachable cable duct (see Fig. 6A, 600) covering the base opening (see Fig. 2A, openings of spaces in 208) of the supporting surface (see Fig. 1, 110). The combination of claim 1 elsewhere above would necessarily result in the following limitations: the cable duct (Liu, 85) housing a leading end portion of the external cable (86) connected to the connection opening (Liu, portion of 15 which receives 17) of the cable connector (Liu, plug for 17).
the cable duct (see Fig. 6A, 600) has a square shape as viewed from the base opening of the supporting surface (see Fig. 6A) and has a cubic shape having a closed surface (see Fig. 6B, top portion of 600) and an open surface (see Fig. 6B, bottom portion of 600) facing the base opening (see Fig. 1).
Regarding claim 7, Edsinger discloses the cable duct (see Fig. 6A, 600) has four side surfaces (see Fig. 6A). Edsinger fails to disclose at least one side surface of the four side surfaces having a guide member through which the external cable is guided out of the cable duct. However, Liu teaches at least one side surface of the four side surfaces (see Fig. 1, rear surface of 85) having a guide member (hole in 85) through which the external cable (86) is guided out of the cable duct (85). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Edsinger with a guide member on one side surface through which the external cable is guided out of the cable duct, as taught by Liu, to provide an exit through the duct cover for the external cable, such that the external cable can be attached to additional devices, i.e., power source, air source, water source, etc.).
Regarding claim 8, Edsinger discloses the cable duct (see Fig. 6A, 600) has four corner portions (see Fig. 6A) and four through holes (see Fig. 6A, four holes which 606 is inserted) penetrating the respective four corner portions as viewed from the base opening of the supporting surface (see Fig. 6B), and wherein each side surface of the four side surfaces of the cable duct has a width defined by axis lines passing through adjoining through holes of the four through holes (see Fig. 6B, width between dashed lines). Edsinger fails to disclose the width being equal to or less than twice a height of each through hole of the four through holes. However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in the size of the cable duct would not alter the operation of the prior art device. Additionally, it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further motivation exists for providing a width of the cable duct to be equal or less than twice a height of the through holes, since one of ordinary skill in the art would have known that a protrusion, i.e., a .  
	
Claim 2-4 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edsinger (US 20140379129 A1) in view of Liu (US 8286527 B2) and Okahisa (US 20150027262 A1).
Regarding claim 2, Edsinger discloses the body (see Fig. 2A, 206, 208, 210) comprises a first tube connector (see Fig. 2A, tubes connected to 210) which is disposed on a first body side surface (210) of the body (see Fig. 2A). Edsinger fails to disclose the first tube connector through which an internal tube disposed in the body is connectable to a first external tube, and a second tube connector which is disposed on a second body side surface of the body opposed to the first body side surface and through which the internal tube is connectable to a second external tube. However, Okahisa teaches the first tube connector (22b) through which an internal tube (20a) disposed in the body (54) is connectable to a first external tube (22), and a second tube connector (23a) which is disposed on a second body side surface of the body (right side of 54 in the figure) opposed to the first body side surface (left side of 54 in the figure) and through which the internal tube is connectable to a second external tube (23). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Edsinger with first and second tube connectors provided on opposite sides of the body each connected to an internal tube, as taught by Okahisa, to allow the hoses to pass through the base and be attached to an application specific device protected by the body, i.e., a relay box for power supply, a valve for air and a cooler for a cooling water hose (see paragraph [0070]).
Regarding claim 3, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the body (Edsinger, 206, 208, 210; Okahisa, 54) comprises a branching connector (51) at which the internal tube (20a) branches into a first internal tube (left portion of 20a in the figure) connected to the first tube connector (22b) and a second internal tube (right portion of 20a in the figure) connected to the second tube connector (23a).
Regarding claim 4, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the branching connector (Okahisa, 51) is disposed below the connector unit (Edsinger, 604). Figures 6A and 6B of Edsinger show cable duct 600 directly connected to connector unit 
Regarding claim 9, Edsinger discloses an attachable and detachable cable duct (see Fig. 6A, 600) covering the base opening (see Fig. 2A, openings of spaces in 208) of the supporting surface (see Fig. 1, 110). The combination of claim 1 elsewhere above would necessarily result in the following limitations: the cable duct (Liu, 85) housing a leading end portion of the external cable (86) connected to the connection opening (Liu, portion of 15 which receives 17) of the cable connector (Liu, plug for 17).  
Regarding claim 10, Edsinger discloses an attachable and detachable cable duct (see Fig. 6A, 600) covering the base opening (see Fig. 2A, openings of spaces in 208) of the supporting surface (see Fig. 1, 110). The combination of claim 1 elsewhere above would necessarily result in the following limitations: the cable duct (Liu, 85) housing a leading end portion of the external cable (86) connected to the connection opening (Liu, portion of 15 which receives 17) of the cable connector (Liu, plug for 17).  
Regarding claim 11, Edsinger discloses an attachable and detachable cable duct (see Fig. 6A, 600) covering the base opening (see Fig. 2A, openings of spaces in 208) of the supporting surface (see Fig. 1, 110). The combination of claim 1 elsewhere above would necessarily result in the following limitations: the cable duct (Liu, 85) housing a leading end portion of the external cable (86) connected to the connection opening (Liu, portion of 15 which receives 17) of the cable connector (Liu, plug for 17).  
Regarding claim 12, Edsinger discloses the cable duct (see Fig. 6A, 600) has a square shape as viewed from the base opening of the supporting surface (see Fig. 6A) and has a cubic shape having a closed surface (see Fig. 6B, top portion of 600) and an open surface (see Fig. 6B, bottom portion of 600) facing the base opening (see Fig. 1).  
Regarding claim 13, Edsinger discloses the cable duct (see Fig. 6A, 600) has a square shape as viewed from the base opening of the supporting surface (see Fig. 6A) and has a cubic shape having a closed surface (see Fig. 6B, top portion of 600) and an open surface (see Fig. 6B, bottom portion of 600) facing the base opening (see Fig. 1).  
Regarding claim 14, Edsinger discloses the cable duct (see Fig. 6A, 600) has a square shape as viewed from the base opening of the supporting surface (see Fig. 6A) and has a cubic shape having a closed surface (see Fig. 6B, top portion of 600) and an open surface (see Fig. 6B, bottom portion of 600) facing the base opening (see Fig. 1).  
Regarding claim 15, Edsinger discloses the cable duct (see Fig. 6A, 600) has four side surfaces (see Fig. 6A). Edsinger fails to disclose at least one side surface of the four side surfaces having a guide member through which the external cable is guided out of the cable duct. However, Liu teaches at least one side surface of the four side surfaces (see Fig. 1, rear surface of 85) having a guide member (hole in 85) through which the external cable (86) is guided out of the cable duct (85). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Edsinger with a guide member on one side surface through which the external cable is guided out of the cable duct, as taught by Liu, to provide an exit through the duct cover for the external cable, such that the external cable can be attached to additional devices, i.e., power source, air source, water source, etc.).  
Regarding claim 16, Edsinger discloses the cable duct (see Fig. 6A, 600) has four side surfaces (see Fig. 6A). Edsinger fails to disclose at least one side surface of the four side surfaces having a guide member through which the external cable is guided out of the cable duct. However, Liu teaches at least one side surface of the four side surfaces (see Fig. 1, rear surface of 85) having a guide member (hole in 85) through which the external cable (86) is guided out of the cable duct (85). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Edsinger with a guide member on one side surface through which the external cable is guided out of the cable duct, as taught by Liu, to provide an exit through the duct cover for the external cable, such that the external cable can be attached to additional devices, i.e., power source, air source, water source, etc.).  
Regarding claim 17, Edsinger discloses the cable duct (see Fig. 6A, 600) has four side surfaces (see Fig. 6A). Edsinger fails to disclose at least one side surface of the four side surfaces having a guide member through which the external cable is guided out of the cable duct. However, Liu teaches at least one side surface of the four side surfaces (see Fig. 1, rear surface of 85) having a guide member (hole in 85) through which the external cable (86) is guided out of the cable duct (85). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Edsinger with a guide member on one side surface through which the external cable is guided out of the cable duct, as taught by Liu, to provide an exit through the duct cover for the external cable, such that the external cable can be attached to additional devices, i.e., power source, air source, water source, etc.).  
Regarding claim 18, Edsinger discloses the cable duct (see Fig. 6A, 600) has four corner portions (see Fig. 6A) and four through holes (see Fig. 6A, four holes which 606 is inserted) penetrating the respective four corner portions as viewed from the base opening of the supporting surface (see Fig. 6B), and wherein each side surface of the four side surfaces of the cable duct has a width defined by axis lines passing through adjoining through holes of the four through holes (see Fig. 6B, width between dashed lines). Edsinger fails to disclose the width being equal to or less than twice a height of each through hole of the four through holes. However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in the size of the cable duct would not alter the operation of the prior art device. Additionally, it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further motivation exists for providing a width of the cable duct to be equal or less than twice a height of the through holes, since one of ordinary skill in the art would have known that a protrusion, i.e., a cable duct, provides an external surface on which outside operating elements can be interfered with. As such, a reduction in size reduces the chance of external interference.  
Regarding claim 19, Edsinger discloses the cable duct (see Fig. 6A, 600) has four corner portions (see Fig. 6A) and four through holes (see Fig. 6A, four holes which 606 is inserted) penetrating the respective four corner portions as viewed from the base opening of the supporting surface (see Fig. 6B), and wherein each side surface of the four side surfaces of the cable duct has a width defined by axis lines passing through adjoining through holes of the four through holes (see Fig. 6B, width between dashed lines). Edsinger fails to disclose the width being equal to or less than twice a height of each through hole of the four through holes. However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in the size of the cable duct would not alter the operation of the prior art device. Additionally, it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further motivation exists for providing a width of the cable duct to be equal or less than twice a height of the through holes, since one of ordinary skill in the art would have known that a protrusion, i.e., a cable duct, provides an external surface on which outside operating elements can be interfered with. As such, a reduction in size reduces the chance of external interference.  
Regarding claim 20, Edsinger discloses the cable duct (see Fig. 6A, 600) has four corner portions (see Fig. 6A) and four through holes (see Fig. 6A, four holes which 606 is inserted) penetrating the respective four corner portions as viewed from the base opening of the supporting surface (see Fig. 6B), and wherein each side surface of the four side surfaces of the cable duct has a width defined by axis lines passing through adjoining through holes of the four through holes (see Fig. 6B, width between dashed lines). Edsinger fails to disclose the width being equal to or less than twice a height of each through hole of the four through holes. However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in the size of the cable duct would not alter the operation of the prior art device. Additionally, it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further motivation exists for providing a width of the cable duct to be equal or less than twice a height of the through holes, since one of ordinary skill in the art would have known that a protrusion, i.e., a cable duct, provides an external surface on which outside operating elements can be interfered with. As such, a reduction in size reduces the chance of external interference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/             Primary Examiner, Art Unit 3658